         Case 1:20-cv-03010-APM Document 70 Filed 12/11/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                               Plaintiffs,           Case No. 1:20-cv-03010-APM

 v.                                                  HON. AMIT P. MEHTA

 Google LLC,

                               Defendant.



                  JOINT STATEMENT REGARDING ESI AND CMO

       Pursuant to the Court’s November 18, 2020 Minute Order, Federal Rule of Civil Procedure

26(f), and Local Rule 16.3, the Parties submit this Joint Statement updating the Court on the status

of discussions regarding a proposed Electronically Stored Information (“ESI”) Order and a

proposed Scheduling and Case Management Order (“CMO”).

       The Parties have reached agreement on all terms of an ESI order and attach the proposed

order as Exhibit A hereto.

       The Parties also have had productive discussions regarding a proposed CMO and have

reached agreement on all terms of a proposed CMO except three. Attached as Exhibit B is a Joint

Meet and Confer Statement and proposed CMO showing the current status of discussions. The

highlighted provisions show the areas of disagreement and each side’s proposal regarding the

provision.

       Set forth immediately below is a chart identifying the three areas of disagreement

regarding the CMO, followed by the Parties’ short position statements on those items.



                                                 1
Case 1:20-cv-03010-APM Document 70 Filed 12/11/20 Page 2 of 8
          Case 1:20-cv-03010-APM Document 70 Filed 12/11/20 Page 3 of 8




        There is also no need for Google to receive these materials within seven days of entry of

the Protective Order—a date that might fall during the holidays—when the Parties have agreed to a

15-month discovery period. Plaintiffs are preparing materials for production now. If Google issues

a RFP on the first day of discovery, Plaintiffs will respond with objections and responses within 30

days and produce responsive materials shortly thereafter. The responses will include the required

date certain for production of responsive materials. The difference between following the normal

course under the rules and Google’s expedited procedure therefore will only be a few weeks. There

is no prejudice to Google from waiting those few additional weeks.

        Google already has information regarding third party witnesses and documents. Plaintiffs

have provided Google with fulsome initial disclosures, identifying over 140 third-parties that might

have relevant information. Google is not entitled to early discovery regarding these third-parties.

Plaintiffs have numerous high-priority requests for Google but Plaintiffs are waiting to make those

requests until discovery begins. Google should do the same.

Expert Reply Reports.

        Plaintiffs propose that there be opening, rebuttal, and reply expert reports. Many case

schedules provide for three rounds of expert reports. See, e.g., In re: American Express Anti-

Steering Rules Antitrust Litigation (No. II), No. 10-04496, 11-02221, ECF No. 13 (E.D.N.Y.

March 2, 2011) (providing for opening expert reports from party bearing burden, rebuttal reports,

and sur-rebuttal reports); FTC v. Vyera Pharmaceuticals, 20-00706, ECF No. 243 (S.D.N.Y.

September 11, 2020) (providing for opening reports from party bearing burden, rebuttal reports,

and reply reports). This Court did allow for only opening and rebuttal reports in FTC v. Sysco

Corporation, 15 Civ. 256 (APM), ECF No. 63 (D.D.C. March 9, 2015); however, that case was a

merger case on a more expedited schedule. Plaintiffs’ proposed process does not give either Party



                                                  3
           Case 1:20-cv-03010-APM Document 70 Filed 12/11/20 Page 4 of 8




an unfair advantage. The Parties will serve their opening expert reports simultaneously, the other

side will serve a rebuttal, and then each side will have a chance to serve a reply in support of the

opening report. In addition, the complexity and importance of the issues in this case justify a third

round of expert reports.

Two-Day Party Depositions.

        Google’s refusal to provide for any two-day depositions is without merit in this case. The

touchstone for discovery under Federal Rule of Civil Procedure 26(b)(1) is proportionality, which

includes both the “importance of the issues at stake in the action” as well as the “parties’

resources.” Fed. R. Civ. P. 26(b)(1). Here, there can be no debate that this case impacts nearly all

Americans and a substantial portion of the U.S. economy and that Google’s resources are ample.

        Proportionality dictates that Plaintiffs be allowed two-day depositions in this case.

Plaintiffs ask only for eight, two-day depositions. The scope and complexity of this case supports

this request for some multi-day depositions. See In re Intel Corp. Microprocessor Antitrust

Litigation, 05-1717, 2008 U.S. Dist. LEXIS 103019 (D. Del. Dec. 18, 2008) at *7 (adopting

Special Master’s recommendation allowing depositions of 22.5, 15, and 14 hours based on factors

including the “massive breadth and scope of this MDL proceeding, including its impact on the

computer industry which affects large numbers of customers and consumers”); Fed. R. Civ. P.

30(d)(1) (court may authorize additional time beyond seven hours).

        Further, when there are multiple parties wishing to depose a witness, as here, more time

may be necessary to ensure each has the opportunity to complete its questioning. Advisory

Committee’s Notes to 2000 Amendments to Fed. R. Civ. P. 30(d)(2) (“In multi-party cases, the

need for each party to examine the witness may warrant additional time, although duplicative




                                                   4
           Case 1:20-cv-03010-APM Document 70 Filed 12/11/20 Page 5 of 8




questioning should be avoided and parties with similar interests should strive to designate one

lawyer to question about areas of common interest.”).

                                Google’s Position Statement Regarding CMO

Production of Investigation Materials.

        Plaintiffs have disclosed that they collected an estimated 1.5 million documents in addition

to unstructured data from certain third parties during the course of the pre-Complaint investigation.

The Court should order Plaintiffs to produce the materials Plaintiffs collected from third parties

identified in Plaintiffs’ Initial Disclosures on an outside-counsel basis within seven days of the start

of fact discovery. The production would be made in accordance with the confidentiality

procedures set forth in the operative Protective Order so that Google’s outside counsel may

promptly begin reviewing these materials. The specific investigative materials Google seeks as

part of this initial production are (i) CIDs, subpoenas, compulsory process, or voluntary requests

for information sent by any Plaintiff in connection with the Investigation to a third party who is

identified in Plaintiffs’ Initial Disclosures; (ii) those documents, data, and materials provided by a

third party who is identified in Plaintiffs’ Initial Disclosures to any Plaintiff in response to (i); (iii)

any declaration, affidavit, or written statement provided in connection with the Investigation to any

Plaintiff by any third party who is identified in Plaintiffs’ Initial Disclosures; and (iv) any transcript

of any deposition taken in connection with the Investigation of any third party who is identified in

Plaintiffs’ Initial Disclosures.1

        Plaintiffs have collected these items from third parties over the course of Plaintiffs’ year-

plus investigation. There is no basis for Plaintiffs’ further delay in providing Google access to



    1
     Plaintiffs indicated during a status conference that there are no such depositions, in which
case this fourth category would be a null set.

                                                     5
           Case 1:20-cv-03010-APM Document 70 Filed 12/11/20 Page 6 of 8




these materials on an outside-counsel basis. Plaintiffs have long been on notice that the material

was subject to production, as such materials are routinely produced in these sorts of cases. As the

Court explained during the parties’ first status conference six weeks ago, “the government has been

investigating this case for the better part of a year, if not longer, and so it ought to be in a position

to move forward with the disclosure of the evidence that it’s acquired.” Status Tr.19:9-13, October

30, 2020, D. 31. If the parties are to meet the 15-month fact discovery schedule proposed, Google

must be put on equal footing as to the materials produced by third parties that Plaintiffs have

identified as having relevant information pertaining to this case.

        Plaintiffs have nevertheless refused Google’s request for expeditious production. Plaintiffs’

proposal that they continue to enjoy unilateral access to these documents unnecessarily impedes

(among other things) Google’s orderly ability to prepare its defenses, formulate a discovery plan,

and propound relevant and proportional third-party discovery requests in the normal course of the

litigation. Plaintiffs’ continued insistence that Google serve formal discovery requests and that

Plaintiffs only produce investigative materials a month or more after receiving such formal

discovery requests is not warranted and only serves to unnecessarily delay these proceedings.

Expert Reply Reports.

        Google proposes the exchange of expert reports be limited to two rounds of simultaneous

exchange: (1) each side serves opening expert reports thirty (30) days after the close of fact

discovery; and (2) each side serves rebuttal reports sixty (60) days after service of opening reports.

Google’s proposal provides both sides with sufficient time and opportunity to present expert

opinions and to respond to opposing expert opinions in advance of trial, promotes the efficient

resolution of this action, and comports with expert discovery deadlines entered in comparable

matters before this Court, including in FTC v. Sysco Corp., No. 15-cv-00256. Plaintiffs’ proposal



                                                    6
           Case 1:20-cv-03010-APM Document 70 Filed 12/11/20 Page 7 of 8




to add a third round of unnecessary expert reports would introduce cumulative, burdensome, and

expensive expert discovery in this litigation. Of course, any party may seek permission to serve

additional reports upon good cause shown; but absent such good cause, Google sees no

presumptive basis for a third round of expert reports.

Two-Day Party Depositions.

       Consistent with Federal Rule of Civil Procedure 30(d)(1), Google proposes that fact

depositions of party witnesses presumptively be limited to one day of seven (7) hours of time on

the record for each witness. Should either side require additional time to fairly examine a

particular fact witness, the noticing side may (in the normal course of the litigation) seek agreement

from the other side, or, failing agreement, seek leave of the Court consistent with Rule 26(b) and

Rule 30(d)(1). Because party depositions will be predominately one-sided (i.e., the noticing side

will use the bulk, if not all, of the record time), Plaintiffs have already deposed several party

witnesses during the investigation, and in view of the large number of depositions contemplated in

this case, there is no need at this point in time to carve an exception from Rule 30(d)(1). The

presumptive seven-hour limit will incentivize Plaintiffs to conduct efficient depositions—

something they should be able to do without issue given the broad discovery already conducted

during the investigative phase of this matter.



                                                 Respectfully submitted,


Dated: December 11, 2020
                                                 By:     /s/ Kenneth M. Dintzer
                                                 Kenneth M. Dintzer
                                                 U.S. Department of Justice, Antitrust Division
                                                 Technology & Financial Services Section
                                                 450 Fifth Street NW, Suite 7100
                                                 Washington, DC 20530


                                                    7
Case 1:20-cv-03010-APM Document 70 Filed 12/11/20 Page 8 of 8




                           Kenneth.Dintzer2@usdoj.gov

                           On Behalf of Plaintiffs


                           WILLIAMS & CONNOLLY LLP

                           By:    /s/ John E. Schmidtlein
                           John E. Schmidtlein
                           Benjamin M. Greenblum
                           Colette T. Connor
                           725 12th Street, NW
                           Washington, DC 20005
                           Tel: 202-434-5000
                           jschmidtlein@wc.com
                           bgreenblum@wc.com
                           cconnor@wc.com

                           WILSON SONSINI GOODRICH & ROSATI P.C.
                           Franklin M. Rubinstein
                           1700 K St, NW
                           Washington, DC 20006
                           Tel: 202-973-8833
                           frubinstein@wsgr.com

                           ROPES & GRAY LLP
                           Mark S. Popofsky
                           2099 Pennsylvania Avenue, NW
                           Washington, DC 20006
                           Tel: 202-508-4624
                           Mark.Popofsky@ropesgray.com

                           Counsel for Defendant Google LLC




                              8
